Order vacating plaintiffs’ notice of examination in an action for personal injuries reversed on the law and the facts, without costs, motion to vacate denied, and the examination permitted through defendant’s superintendent or manager, as to the following matters: 1. The condition of the stairway of premises, No. 121 East One Hundred and Ninth street, borough of Manhattan, on and shortly prior to August 22,1934, at or about the place where plaintiff Genevieve Nieves claims to have fallen. 2. Whether or not at that time, and prior thereto, the stairway was littered with a foreign substance of a slippery nature, and the notice thereof by any of the defendant’s agents or employees. 3. "Whether or not artificial illumination was ordinarily furnished by defendant for such stairway and particularly on the night of August 22, 1934. The defendant is required to produce upon such examination its books, records and documents in respect to such examination fpr the purpose of refreshing the recollection of the wdtness and to permit the same to be offered in evidence. The examination may proceed at the place stated in the order on five days’ notice. We are of opinion that appellants are entitled to the examination to the extent indicated. Hagarty, Carswell, Seudder, Tompkins and Davis, JJ., concur.